IN THE UNITED STATES BANKRUPTCY COURT FILED
FOR THE DISTRICT OF DELAWARE s071 JUL -8 AM 9: 36

RUPTCY COUR
US BANKRUE R
In re: ) Chapter 1] NISTRICT OF OELAWAR!

W. R. Grace & Co, et al. ) Case No. 01-01139 (AMC)

Reorganized Debtors. _) (Jointly Administered)

) Docket Nos. 33217 and 33216

 

APPELLANT GARY SMOLKER’S DESIGNATION OF RECORD ON
APPEAL AND STATEMENT OF ISSUES ON APPEAL

Designation of Record

 

Filing Date # Docket Text

 

33154 Motion For Summary Judgment Filed by W.R. Grace & Co., et al.
(760 pgs; 26 docs) | Objections due by 8/17/2020. (Attachments: # 1 Notice #2 Exhibit
A - Proposed Order # 3 Exhibit B - Memorandum of Law # 4
Exhibit C - Lewis Declaration # 5 Exhibit C-1 # 6 Exhibit C-2 #7
Exhibit C-3 # 8 Exhibit C-4 #9 Exhibit C-5 # 10 Exhibit C-6 # 11
Exhibit C-7 # 12 Exhibit C-8 # 13 Exhibit C-9 # 14 Exhibit C-10 #
15 Exhibit C-11 # 16 Exhibit C-12 # 17 Exhibit C-13 # 18 Exhibit
C-14 #19 Exhibit C-15 # 20 Exhibit C-16 # 21 Exhibit C-17 # 22
Exhibit C-18 # 23 Exhibit C-19 # 24 Exhibit C-20 # 25 Certificate of
08/03/2020 Service) (O'Neill, James) (Entered: 08/03/2020)

 

 

 

 

 

 

 

33157 Objection And Response to W.R. Grace & Co.'s Motion for

(52 pgs) Summary Judgement (related document(s)33154) Filed by Gary S.
08/18/2020 Smolker (AJL) (Entered: 08/18/2020)

33158 Notice of Hearing /Telephonic Status Conference Regarding Motion

 

for Summary Judgment Pursuant to Fed. R. Bankr. P. 7056 for
‘Disallowance of Claim No. 392, Filed By Gary S. Smolker, and
Related Claims, Nos. 382 and 4070, Filed By Home Savings Termite
Control, Inc., and Wayne Morris, Respectively (related

| (7 pgs: 2 docs)

 

 

—(-
09/01/2020

document(s)33154) Filed by W.R. Grace & Co., et al..

(Attachments: # | Certificate of Service and Service List) (O'Neill,
James) (Entered: 09/01/2020)

 

09/28/2020

 

33161

(10 pgs; 3 docs)

Certification of Counsel Regarding Order Approving Briefing
Schedule and Hearing Date for Motion for Summary Judgment
Pursuant to Fed. R. Bankr. P. 7056 for Disallowance of Claim No.
392, Filed By Gary S. Smolker, and Related Claims, Nos. 382 and
4070. Filed By Home Savings Termite Control, Inc., and Wayne
Morris, Respectively (related document(s)33154) Filed by W.R.
Grace & Co., et al.. (Attachments: # 1 Exhibit A - Proposed Order #
2 Certificate of Service and Service List) (O'Neill, James) (Entered:
09/28/2020)

 

 

 

 

12/16/2020

 

 

33173
(7 pgs; 3 docs)

 

Certification of Counsel Regarding Amended Order Approving
Briefing Schedule and Hearing Date for Motion for Summary
Judgmnet Pursuant to Fed.R Bankr. P. 7056, for Disallowance of
Claim No. 392, Filed by Gary S. Smolker, and Related Claim Nos.
382 and 4070, Filed by Home Savings Termite Control, Inc. and
Wayne Morris, Respectively (related document(s)33154, 33163)
Filed by W.R. Grace & Co., et al.. (Attachments: # 1 Exhibit A -
Proposed Order # 2 Certificate of Service and Service List) (O'Neill,
James) (Entered: 12/16/2020)

 

 

 

 

 

 

 

 

 

 

 

 

 

33177 Declaration In Opposition To Reorganized Debtor W.R Grace &

(767 pgs) Co.'s ("Grace's") Motion for Summary Judgement. Filed by Gary
01/04/2021 Smolker . (SS) (Eritered: 01/04/2021)

33178 ' Exhibit(s) RE: Declaration In Opposition To Reorganized Debtor

(19 pgs) WR. Grace & Co.'s ("Grace's") Motion for Summary Judgemeut.
01/04/2021 (RE:#33177) Filed by Gary S. Smolker . (SS) (Entered: 01/04/2021)

3318] Motion for Leave To File Additional Pleadings And Exhibits After

(37 pgs) The Time Has Expired (related document(s)33154, 33163) Filed by

01/15/2021

 

Gary S. Smolker. The case judge is Ashely M. Chan. Objections due
by 2/5/2021. (AJL) (Entered: 01/15/2021)

 

 

 

 

 

 
 

 

 

e*)
ad
oo
Lad

3318: Reply in Support of Grace's Motion for Summary Judgment

(282 pgs; 7 docs) Pursuant to Fed. R. Bankr. P. 7056 for Disallowance of Claim No.
392, Filed By Gary S. Smolker, and Related Claims, Nos. 382 and
4070, Filed By Home Savings Termite Control, Inc, and Wayne
Morris, Respectively (related document(s)33154, 33157, 33177)
Filed by W.R. Grace & Co., et al. (Attachments: # 1 Exhibit A -
Supplemental Declaration # 2 Exhibit A-1 Superior Court Reply # 3
Exhibit A-2 Higgins Declaration # 4 Exhibit A-3 Confirmation of
Filing # 5 Exhibit B Transcript # 6 Certificate of Service and Service
01/20/2021 List) (O'Neill, James) (Entered: 01/20/2021)

 

 

 

 

 

 

33185 Objection // Reorganized Debtor's Objection to Motion and
(174 pgs: 9 docs) Supporting Declaration of Gary S. Smolker ("Smolker") for Leave to

 

File the Following Additional Pleadings and Exhibits in Opposition
to Grace's Pending Motion for Summary Judgment (related
document(s)33181, 33182) Filed by W.R. Grace & Co., et al.
(Attachments: # ] Exhibit A #2 Exhibit B #3 Exhibit C # 4 Exhibit
D #5 Exhibit E # 6 Exhibit F #7 Exhibit G # 8 Certificate of

01/25/2021 Service and Service List) (O'Neill, James) (Entered: 01/25/2021)

 

 

Amended Certificate of Service Regarding Reply in Support of
Grace's Motion for Summary Judgment Pursuant to Fed. R. Bankr.
P. 7056 for Disallowance of C laim No. 392, Filed By Gary S.

‘ Smolker, and Related Claims, Nos. 382 and 4070, Filed By Home
Savings Termite Control, Inc, and Wayne Morris, Respectively
(related document(s)33183) Filed by W.R. Grace & Co., et al..

 

—_~ 5
2 Iho
ia
Tq |eo
w |
~—

 

 

 

 

 

 

 

 

01/25/2021 | (O'Neill, James) (Entered: 01/25/2021)
33190 Transcript regarding Hearing Held 9/17/2020 RE: Status
(32 pgs) Conference. Remote electronic access to the transcript is restricted

until 4/28/2021. The transcript may be viewed at the Bankruptcy
Court Clerk's Office. For information about how to obtain a
transcript, call the Clerk's Office or Contact the Court
Reporter/Transcriber, Veritext, at Telephone number ( 888)706-4576.
Notice of Intent to Request Redaction Deadline Due By 2/4/2021.
Redaction Request Due By 2/1 8/2021. Redacted Transcript
Submission Due By 3/1/2021. Transcript access will be restricted

 

 

01/28/2021 through 4/28/2021. (BJ M) (Entered: 01/28/2021)
33191 Transcript regarding Hearing Held 12/15/2020 RE: Hearing re:
(30 pgs) Request for Extension. Remote electronic access to the transcript is

restricted until 4/28/2021. The transcript may be viewed at the
Bankruptcy Court Clerk's Office. For information about how to
obtain a transcript, call the Clerk's Office or Contact the Court
Reporter/Transcriber, Veritext, at Telephone number (888)706-4576.
Notice of Intent to Request Redaction Deadline Due By 2/4/2021.
Redaction Request Due By 2/18/2021. Redacted Transcript
Submission Due By 3/1/2021. Transcript access will be restricted

~3*

 

 

 
 

01/28/2021

through 4/28/2021. (BJM) (Entered: 01/28/2021)

 

01/28/2021

 

 

Transcript regarding Hearing Held 1/8/2021 RE: Hearing re:
Request for Extension. Remote electronic access to the transcript is
restricted until 4/28/2021. The transcript may be viewed at the
Bankruptcy Court Clerk's Office. For information about how to
obtain a transcript, call the Clerk's Office or Contact the Court
Reporter/Transcriber, Veritext, at Telephone number (888)706-4576,
Notice of Intent to Request Redaction Dea<line Due By 2/4/2021.
Redaction Request Due By 2/18/2021. Redacted Transcript
Submission Due By 3/1/2021. Transcript access will be restricted
through 4/28/2021. (BJM) (Entered: 01/28/2021)

 

 

 

02/01/2021

33194

Hearing Held regarding Motion for Leave To File Additional
Pleadings And Exhibits in Opposition to Graces Pending Motion for
Summary Judgment Filed by Gary S. Smolker - Denied. (related
document(s)33181, 33189) (AJL) (Entered: 02/01/2021)

 

02/01/2021

33195

Hearing Held regarding the Motion For Summary Judgment for
Disallowance of Claim No 392, Filed by Gary S Smolker and
Related Claims No. 382 and 4070 Filed by Home Savings Terminate
Control, Inc and Wayne Morris, Respectively Filed by W.R. Grace
& Co., et al. - Granted; Informal letter brief as to Res Judicate to be
submitted in two weeks; Order to be entered. (related
document(s)33154) (AJL) (Entered: 02/0 1/2021)

 

 

02/08/2021

33196
(4 pgs)

Notice of Service Filed by Gary S. Smolker. (SS) (Entered:
02/08/2021)

 

02/16/2021

33197
(6 pgs; 2 docs)

Letter // Supplemental Letter Brief dated February 16, 202] to the
Honorable Ashely M. Chan from The Law Office of Roger Higgins,
LLC (related document(s) 33195 ) Filed by WR. Grace & Co., et al.
(Attachments: # ] Certificate of Service and Service List) (O'Neill,
James) (Entered: 02/16/2021)

 

02/16/2021

 

bo 45
7 fe
gq ho

wm (OO

Order Directing Debtors to Serve Home Saving Termite Control,
Inc. and Wayne Morris it's Motion for Summary Judgment. (related
document(s)33154) Order Signed on 2/16/2021. (BJM) (Entered:
02/16/2021)

 

 

 

 

 

Notice of Hearing /Re-Notice of Motion for Summary Judgment

tf —

 

 
 

(5 pgs: 3 docs)

Pursuant to Fed.R.Bankr.P. 7056 for Disallowance of Claim No.
392, Filed by Gary S. Smolker, and Related Claims, Nos. 382 and
4070, Filed by Home Savings Termite Control, Inc. and Wayne
Morris, Respectively [Hearing Date: March 16, 2021 at 11:00 A.M.]
(related document(s)33154) Filed by W.R. Grace & Co., et al..
Objections due by 3/3/2021. (Attachments: # ] Exhibit A #2
Certificate of Service and Service List) (O'Neill, James) (Entered:
02/17/2021)

 

 

 

02/17/2021
33200 Order Restricting Access to Certain Documents Regarding Exnibits
(1 pg) | Through 17. Order Signed on 2/23/2021. (BJM) Modified on
02/23/2021 2/25/2021 (BJM). (Entered: 02/23/2021)
3320] Declaration of Gary Smolker Regarding Exhibits 18 Through 41.

(75 pgs: 6 docs)

(related document(s)33154, 33163) Filed by Gary Smolker .
(Attachments: # ] Attachment | #2 Attachment 2 #3 Attachment 3
#4 Attachment 4 #5 Attachment 5 # 6 Attachment 6 #7
Attachment 7 # 8 Attachment § # 9 Attachment 9) (BJM) Additional
attachment(s) added on 2/25/2021 (BJM). Additional attachment(s)
added on 2/25/2021 (BJM). Additional attachment(s) added on
2/25/2021 (BJM). Additional attachment(s) added on 2/25/2021
(BJM). Additional attachment(s) added on 2/25/2021 (BJM).
Additional attachment(s) added on 2/25/2021 (BJM). Additional
attachment(s) added on 2/25/2021 (BJM). Additional attachment(s)
added on 2/25/2021 (BJM). Additional attachment(s) added on
2/25/2021 (BJM). Additional attachment(s) added on 2/25/2021
(BJM). Additional attachment(s) added on 2/25/2021 (BJM).
Additional attachment(s) added on 2/25/2021] (BJM). Additional
attachment(s) added on 2/25/2021 (BJM). Additional attachment(s)
added on 2/25/2021 (BJM). Additional attachment(s) added on
2/25/2021 (BJM). Additional attachment(s) added on 2/25/2021
(BJM). Additional attachment(s) added on 2/25/2021 (BJM).

 

 

 

 

02/23/2021 (Entered: 02/23/2021)

33202 Memorandum/Brief and Declaration in Support Thereof (related

(7 pgs) document(s)33154, 33163) Filed by Gary Smolker (BJM) (Entered:
02/23/2021 02/23/2021)

33203 Memorandum/Brief and Declaration of Gary Smolker Regarding

 

(65 pgs; 5 dacs)

 

Materials (Pleadings and Documents) to be Submitted to the Court.
(related document(s)33154, 33163) Filed by Gary Smolker
(Attachments: # 1 Attachment | #2 Attachment 2 # 3 Attachment 3)
(BJM) Additional attachment(s) added on 2/25/2021 (BJM).
Additional] attachment(s) added on 2/25/2021 (BJM). Additional
attachment(s) added on 2/25/2021] (BJM). Additional attachment(s)
added on 2/25/2021 (BJM). Additional attachment(s) added on
2/25/2021 (BJM). Additional attachment(s) added on 2/25/2021
(BJM). Additional attachment(s) added on 2/25/2021 (BJM).

—§-

 
 

02/23/2021

Additional attachment(s) added on 9/25/2021 (BJM). Additional
attachment(s) added on 2/25/2021 (BJM). Additional attachment(s)
added on 2/25/2021 (BJM). (Entered: (02/23/2021)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 03/15/2021

 

 

33204 Certificate of Service. (related document(s)33201) Filed by Gary
02/24/2021 (2 pgs) Smolker . (BJM) (Entered: 02/24/2021)
33205 Certificate of Service. (related document(s)33203) Filed by Gary
02/24/2021 (2 pz) Smolker . (BJM) (Entered: (2/24/2021)
33206 Certificate of Service. (related document(s)33201, 33202, 33203)
(02/24/2021 (2 pgs) Filed by Gary Smolker . (BJM) (Entered: 02/24/2021)
33207 Certificate of Service. (related document(s)33201, 33202, 33203)
(2/24/2021 (1 pg) Filed by Gary Smolker . (BJM) (Entered: 02/24/2021)
33208 Order Restricting Certain Documents Regarding Exhibits 18
(1 pg) Through 41. Order Signed on 2/24/2021. (BJM) (Entered:
02/25/2021 02/25/2021)
- —
33212 Motion to Approve Request for Hearing Date For Motion To Set
(3 pgs) Trial Date And For Court Case Management Order Specifying Who
Should Do What By What Date Before Trial Filed by Gary S.
Smolker. The case judge is Ashely M. Chan. (AJL) (Entered:
03/08/2021 03/08/2021)
a —
33213 Transcript regarding Hearing Held 2/1/2021 RE: Motion for
(46 pgs) Summary Judgment. Remote electronic access to the transcript is
restricted until 6/9/2021. The transcript may be viewed at the
Bankruptcy Court Clerk's Office. For information about how to
obtain a transcript, call the Clerk's Office or Contact the Court
Reporter/Transcriber, Veritext, at Telephone number ( 888)406-2250.
Notice of Intent to Request Redaction Deadline Due By 3/18/2021.
Redaction Request Due By 4/1/2021. Redacted Transcript
Submission Due By 4/12/2021. Transcript access will be restricted
03/11/2021 through 6/9/2021. (BJM) (Entered: 03/1 1/2021)
33214 Motion to Strike Supplemental Letter Brief Dated February 16,
(3 pgs) 202] Filed by Gary S. Smolker. The case judge is Ashely M. Chan.
03/15/2021 (AJL) (Entered: 03/15/2021)
33215 Motion to Compel Court Order Seeking Compensation ani!
(7 pgs) Sanctions and Request for Hearing Date Filed by Gary S. Smolker.

The case judge is Ashely M. Chan. (AJL) (Entered: 03/15/2021)

 

 

-6-

 
Statement of Issues

iF Must Judge Ashely M. Chan’s (“CHAN’S”) order filed on March 16, 2021
(“ORDER”) granting Summary Judgment to W.R. Grace & Co. (“GRACE”) for
disallowance of Claim No. 392 filed by Gary Smolker (SMOLKER) in its entirety
be reversed because CHAN’S ORDER gives relief to GRACE beyond the scope of
relief GRACE asked for in GRACE’S Motion for Summary Judgment and
Disallowance of Claim No. 392 filed by SMOLKER?

2. Must CHAN’S ORDER be reversed because GRACE did not Support its
Motion for Summary Judgment for Disallowance of Claim Nol. 392 filed by
SMOLKER with facts or law related to SMOLKER’S claim for real property
damages, personal property damages, personal injury damages, and damages
caused by GRACE’S illegal and ultra-hazardous activities and fraud?

3. Must CHAN’S ORDER be reversed because GRACE is guilty of unclean
hands: (a) illegal conduct, (b) perpetrating a fraud on the court, (c) perpetrating a
fraud on SMOLKER?

4, Must CHAN’S ORDER be reversed because GRACE did not provide
admissible evidence in support of GRACE’S legal arguments?

5. Must CHAN’S ORDER be reversed because GRACE did not provide legal
authority in support of GRACE’s legal arguments?

6, Must CHAN’S ORDER be reversed because CHAN’S ORDER is based on
a misstatement of critical facts?

7. Must CHAN”S ORDER be reversed because untrue facts (falsehoods) upon
which CHAN based her ORDER were provided by GRACE?

8. Must CHAN’S ORDER be reversed because CHAN did not grant
SMOLKER’S Motion to Strike GRACE’S Supplemental Letter Brief?

10. Must CHAN’S ORDER be reversed because SMOLKER was denied due
process by not being given a reasonable amount of time by to respond to

-]-
GRACE’S Motion for Summary Judgment for Disallowance of Claim 392 filed by
SMOLKER?

11. Does the United States District Court have jurisdiction to review a final
decision of a state court in a judicial proceeding?

12. Did CHAN have legal authority to make a final order on GRACE’S motion?

13. Did CHAN have legal authority to make a final order on SMOLKER’S
motions?

14. Must CHAN’S ORDER be reversed because CHAN conducted important
hearings “off record” — without notifying SMOLKER that written papers
SMOLKER sent CHAN would not be considered “on the record” by having
SMOLKER send CHAN his legal pleadings directly instead of having them filed
with the Bankruptcy Court in Delaware and having them docketed?

15. Must CHAN’S ORDER be reversed because court employees working
directly for Judge Chan involved in the preparation of transcripts of hearing
conducted by CHAN misdirected SMOKER on how to obtain a transcript of the
hearings held by CHAN?

16, Must CHAN’S ORDER be reversed because CHAN abused legal process?

17. Must CHAN’S ORDER be reversed because GRACE’S attorneys abused
legal process?

18. Must CHAN’S ORDER be reversed because there is no legal basis for
CHAN’S ORDER?

Dated: July 6, 2021 4 aM fee

GARY SMOLKER, In Pro Per
Cell Phone 310-749-9735 Email: GSmolker@aol.com
16055 Ventura Blvd., Suite 525, Encino, CA. 91436

_g

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE
Case No. 01-01139 (AMC) (Jointly Administered)

I am a resident of the State of California, over the age of eighteen years, and not a
party to this action. My business address is 16055 Ventura Blvd., Suite 525,
Encino, CA 91436.

On July 7, 2021, I caused to be served the following titled and attached document
on the attorneys for W.R. Grace & Co. by causing a true and correct copy to be
enclosed securely in separate prepaid envelopes and deposited each envelope with
the United States Postal Service in Encino, California to be delivered via first class
mail to those parties listed below.

APPELLANT GARY SMOLKER’S DESIGNATION OF RECORD ON
APPAL AND STATEMENT OF ISSUES ON APPEAL

X_ Via United States mail on:

Roger J. Higgins, Esq.

Law Offices of Roger Higgins, LLC
516 North Ogden Avenue, Suite 136
Chicago, Illinois 60642

James E. O’Neill, Esq.

Pachulski Stang Ziehl and Jones
919 North Market Street — 17" floor
Wilmington, Delaware 19899

X BY FEDERAL EXPRESS: ORGINAL SENT FOR FILING WITH THE
UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE VIA FEDERAL EXPRESS OVERNIGHT MAIL

United State Bankruptcy Court for the District of Delaware
Office of the Clerk

824 Market Street

Wilmington, Delaware 19801

 
 

Executed on July 6, 2021, 2021at Encino, California.

I declare under penalty of perjury under the laws of the United States that the
above is true and correct.

Sabrina Jones
